Exhibit 99.1 FINISH LINE REPORTS FIRST QUARTER RESULTS INDIANAPOLIS June 28, 2007— The Finish Line, Inc. (NASDAQ:FINL) announced results for the first quarter ended June 2, 2007. For the thirteen weeks ended June 2, 2007 (“Q1”), the Company reported a net loss of $3.9 million, or $(.08) per diluted share, versus net income of $4.4 million, or $.09 per diluted share, for the thirteen weeks ended May 27, 2006 (“Q1 LY”). Diluted weighted average shares outstanding were 47,135,000 for Q1 versus 48,625,000 shares outstanding for Q1 LY. Consolidated net sales decreased 0.2% to $288.3 million for Q1 compared to $289.0 million reported for Q1 LY. Comparable store net sales decreased 3.9% for Q1 as compared to a 7.2% decrease reported for Q1 LY. Merchandise inventories on a consolidated basis were $308.1 million at June 2, 2007 compared to $298.4 million at May 27, 2006. As of June 2, 2007, on a per square foot basis, consolidated inventories decreased 3%, and Finish Line store merchandise inventories decreased 1% compared to one year ago. Alan H. Cohen, Chief Executive Officer of Finish Line, stated, “During the quarter, we made progress in our efforts to increase our sport style offerings, including sandals and canvas footwear, to better align our product mix with consumer demand.Although the retail environment remains competitive, we have put in place both product and operating initiatives that we believe will lead to improvements in our business.Our goal is to remain committed to performance and to strengthen our position in sport style product in order to satisfy the expectations of our consumers.” CONFERENCE CALL: As previously announced, the Company is hosting a live conference call at 8:30 am (ET) on Friday June 29th.Interested parties may participate in the call by calling 1-706-634-5566 (conference leader is Steve Schneider and conference ID# is 1533016). Those interested in listening to the call on the web can do so at www.finishline.com. The Company will make available a replay of the live conference call by calling 1-706-645-9291 (Conference ID# 1533016). This replay will be available commencing at approximately 9:45 ET on Friday, June 29th and will remain available through July 2nd.In addition, the replay will be available on the web at www.finishline.com. The Company has experienced, and expects to continue to experience, significant variability in net sales and comparable store net sales from quarter to quarter.Therefore, the results of the periods presented herein are not necessarily indicative of the results to be expected for any other future period or year. Certain statements contained in this press release regard matters that are not historical facts and are forward looking statements (as such term is defined in the rules promulgated pursuant to the Securities Act of 1933, as amended). Because such forward looking statements contain risks and uncertainties, actual results may differ materially from those expressed in or implied by such forward looking statements. Factors that could cause actual results to differ materially include, but are not limited to: changing consumer preferences; the Company’s inability to successfully market its footwear, apparel, accessories and other merchandise; price, product and other competition from other retailers (including internet and direct manufacturer sales); the unavailability of products; the inability to locate and obtain favorable lease terms for the Company’s stores; the loss of key employees, general economic conditions and adverse factors impacting the retail athletic industry; management of growth, and the other risks detailed in the Company’s Securities and Exchange Commission filings.The Company undertakes no obligation to release publicly the results of any revisions to these forward looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. The Finish Line, Inc. is one of the largest mall-based specialty retailers operating under the Finish Line, Man Alive and Paiva brand names.The Finish Line, Inc. is publicly traded on the NASDAQ Global Select Market under the symbol FINL. The Company currently operates 696 Finish Line stores in 47 states and online, 93 Man Alive stores in 19 states and 15 Paiva stores in 10 states and online.To learn more about these brands, visit www.finishline.com , www.manalive.com andwww.paiva.com . The Finish Line, Inc. Consolidated Statements of Operations (Unaudited) (In thousands, except per share and store data) Thirteen Weeks Ended June 2, May 27, 2007 2006 Net sales $ 288,333 $ 289,046 Cost of sales (includingoccupancy expenses) 211,494 203,129 Gross profit 76,839 85,917 Selling, general, and administrative expenses 82,507 79,626 Operating (loss) income (5,668 ) 6,291 Interest income, net 463 735 (Loss) income before income taxes (5,205 ) 7,026 (Benefit) provision for income taxes (1,334 ) 2,670 Net (loss) income $ (3,871 ) $ 4,356 Diluted weighted average shares outstanding 47,135 48,625 Diluted net (loss) income per share $ (0.08 ) $ 0.09 Dividends declared per share $ 0.025 $ 0.025 Number of stores open at end of period:Finish Line 695 669 Man Alive 93 65 Paiva 15 4 Condensed Consolidated Balance Sheets June 2, May 27, March 3, 2007 2006 2007 (Unaudited) (Unaudited) ASSETS Cash, cash equivalents and marketable securities $ 33,050 $ 62,090 $ 62,864 Merchandise inventories, net 308,097 298,438 287,300 Other current assets 29,179 21,715 30,212 Property and equipment, net 248,757 231,412 247,468 Other assets 33,089 26,045 28,792 Total assets $ 652,172 $ 639,700 $ 656,636 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities $ 131,244 $ 147,002 $ 142,886 Deferred credits from landlords 65,481 59,773 64,472 Other long-term liabilities 9,183 Shareholders' equity 446,264 432,925 449,278 Total liabilities and shareholders' equity $ 652,172 $ 639,700 $ 656,636 CONTACTS: Investor Relations: Kevin S. Wampler, 317/899-1022 ext. 6914 Executive Vice President - Chief Financial Officer Media Requests: Elise Hasbrook, 317/899-1022 ext. 6827 Corporate Communications Manager
